Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Status of Claims

This action is in reply to the communication  filed on 06/10/2022
Claims 1-20 are currently pending and have been examined.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
In this case, claim(s) 1-9 are directed to a non-transitory computer-readable medium; claim (s) 10-17 are directed to a method; claim (s) 18-20 are directed to a system.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites: defining a first treatment group that includes recipients of messages who adopted treatments recommend; defining a second treatment group that includes recipients who adopted treatments recommended and  determining a first performance metric for the first treatment group; determining a second performance metric for the second treatment group; and comparing the first and second performance metrics.
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations, as well as managing personal behavior or interactions between people including following rules or instruction. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because recites the following additional elements: “non-transitory computer medium, a processor, a machine learning model”,  is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “non-transitory computer medium, a processor, a machine learning model” amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claims 10 and 18.
The dependent claims 2-4,6-9, 11-12, 14-17,  are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. The claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 10. 
The dependent claims 5, 10, 13,19-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more.  13 recite additional elements of “machine learning”;  claim 19 recite the additional element of “Display visualization component” and claim 20 recites the additional element of “ model” .  These elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Step 2B. The claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 10 and 18. 

Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-15, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Montero et al, US Pub No: 2017/0148050 A1 in view of Vijay et al, US Pub No: 2015/0381552 A1. 


Claims 1, 10:
Montero discloses: 
defining a first treatment group that includes recipients of messages who adopted treatments recommend by a machine learning model (i.e. a first model ) (see at least paragraph 69 ( one test promotion may involve 12-oz packages of fancy-cut potato chips with medium salt and a discount of 30% off the regular price. This test promotion may be tested on a purposefully segmented subpopulation of 35-40 years old professionals in the $30,000-$50,000 annual income range) ; 
defining a second treatment group that includes recipients who adopted treatments recommended by a machine learning model (i.e. a second model) (see at least paragraph 69 (Another test promotion may involve the same 30% discount 12-oz packages of fancy-cut potato chips with medium salt on a different purposefully segmented subpopulation of 35-40 years old professionals in the higher $100,000-$150,000 annual income range);
determining a performance metric for the first treatment group  (i.e. a first metric); 
determining a performance metric for the second treatment group (i.e. a second metric); 
See at least paragraph 69 (By controlling all variables except for income range, the responses of these two test promotions, if repeated in statistically significant numbers, would likely yield fairly accurate information regarding the relationship between income for 35-40 years old professionals and their actual preference for 12-oz packages of fancy cut potato chips with medium salt); paragraph 38 (a plurality of segment variable value pairs that define a plurality of possible segments for a population of consumers are first identified, as are a plurality of promotion variable value pairs of a promotional design space. The variable value pairs are assembled into a plurality of test promotions by different permutations; paragraph 39 ( the test promotions are administered, and results are collected. Trends between specific segment variable value pairs and promotion variable value pairs that result in statistically relevant shifts in the obtained responses are identified and used to define segments. The defined segments are then matched to promotion types (collected from a promotion repository) based upon likelihood of a positive result. The matching includes generating a performance score model (y) that scores a combine feature set from promotions (Z) and profiles (J) based on performance);
establishing models performed better by comparing the first and second performance metrics (paragraph 137 (a trained, curated set of principles and their assigned promotion-profile pair are used to train and generate the model following a supervised learning approach such as SVM, multinomial regression or an ensemble approach. Over time, the model is re-trained improving the accuracy of the classification of newly paired promotions to profiles

Montero does not specifically disclose, but Vijay however discloses: 
using a machine learning models performed better by comparing first and second performance metrics (see at least paragraph 26 (an email response prediction system is configured to predict the likelihood of a user performing a user action on a particular email content item. For example, the email response prediction system may predict the likelihood that a particular member of an online social network service (e.g., LinkedIn®) will click on a particular item in a digest email. As another example, the e-mail response prediction system may predict the likelihood that a particular member of the online social network service will access, open, or view any mail. Accordingly, the email response prediction system described herein is configured to determine or predict what emails (or what content within emails) a member of an online social network service is likely to interact with. This information may be used by the email response prediction system to, for example, downshift/filter out certain emails to members if the email response prediction system determines that there's a low likelihood of a click on that email, which may reduce costs and member annoyance, while dramatically improving click through rate (CTR); Paragraph 51 (he prediction module 204 performs a prediction modeling process based on the assembled feature vector 510 and a prediction model to predict a likelihood (e.g., the probability) of the particular member performing a particular user action (e.g., click) on the particular email content item (e.g., a particular type of e-mail); paragraph 52( he prediction module may use any one of various known prediction modeling techniques to perform the prediction modeling process. For example, according to various exemplary embodiments, the prediction module may perform the prediction modeling process based on a statistics-based machine learning model such as a logistic regression model; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modify the teaching of Montero including the teaching of classification of the promotion and profile pair using algorithmically trained a supervised learning approach such as SVM  with the teaching of Vijay  using a supervised machine learning model (s) to classify promotion and profile pair  and to compare different promotion-profile pair performance with the motivation of delivering more personalized promotion optimization, as taught by Vijay over that of Montero.

 Claims 2-3, 11:
The combination of Montero/Vijay discloses the limitations as shown above.
Montero further discloses:
wherein the first performance metric is determined based on information regarding behaviors of the first treatment group that is derived from a first dataset;
wherein the second performance metric is determined based on information regarding behaviors of the second treatment group that is derived from a first dataset;
See at least paraph 65 (if a consumer saves an electronic (offered as part of a test promotion) in his electronic coupon folder or forwards that coupon  to a friend via an email or a social website, that action may indicate a certain level of interest and may be useful in determining the effectiveness of a given test promotion. Different types of responses by the consumers may be accorded different weights, in one or more embodiments. Within some settings, the primary feedback collected from the consumer is the rate the consumer decides to upload or otherwise save a promotion, and actual redemption rate); paragraph104(Analysis engine 132 represents a software engine for analyzing the consumer responses to the test promotions. Response analysis may employ any analysis technique (including statistical analysis) that may reveal the type and degree of correlation between test promotion variables, subpopulation attributes, and promotion responses. Analysis engine 132 may, for example, ascertain that a certain test promotion variable value (such as 2-for-1 discount) may be more effective than another test promotion variable (such as 25% off) for 32-oz soft drinks if presented as an electronic coupon right before Monday Night Football);


Claims 4, 12:
The combination of Montero/Vijay discloses the limitations as shown above.
Montero further discloses:
wherein the first and second performance metrics are response rate to the messages (see at least paragraph 104 (Analysis engine 132 represents a software engine for analyzing the consumer responses to the test promotions. Response analysis may employ any analysis technique (including statistical analysis) that may reveal the type and degree of correlation between test promotion variables, subpopulation attributes, and promotion responses);

 Claims 5, 13:
The combination of Montero/Vijay discloses the limitations as shown above.
Montero further discloses:
obtaining a first dataset related to a field experiment in which messages were sent to recipients as part of a digital marketing campaign (see at least paragraph 104 (Analysis engine 132 represents a software engine for analyzing the consumer responses to the test promotions. Response analysis may employ any analysis technique (including statistical analysis) that may reveal the type and degree of correlation between test promotion variables, subpopulation attributes, and promotion response) ; 
obtaining a second dataset that includes treatments recommended for the recipients by the first model (paragraph 104 (analysis engine 132 may, for example, ascertain that a certain test promotion variable value (such as 2-for-1 discount) may be more effective than another test promotion variable (such as 25% off) for 32-oz soft drinks if presented as an electronic coupon right before Monday Night Football);
obtaining a third dataset that includes treatments recommended for the recipients by the model (Such correlation may be employed to formulate a general population promotion (150) or a segment wide promotion by a general promotion generator software (160). As can be appreciated from this discussion sequence, the optimization is a forward-looking optimization in that the results from test promotions administered in advance to purposefully segmented subpopulations are employed to generate a segment wide promotion to be released to the public at a later date);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modify the teaching of Montero including the teaching of classification of the promotion and profile pair using algorithmically trained a supervised learning approach such as SVM  with the teaching of Vijay  using a supervised machine learning model (s) to classify promotion and profile pair  and to compare different promotion-profile 

pair performance with the motivation of delivering more personalized promotion optimization, as taught by Vijay over that of Montero.

Claims 6, 14:
The combination of Montero/Vijay discloses the limitations as shown above.
Montero further discloses:
cleaning the first dataset to reduce bias by down sampling intervals of time into which the messages can be sorted ( see at least paragraph 85 (rom the test subpopulation response data, questions such as “How deep of a discount is required to increase by 10% the volume of potato chip purchased by buyers who are 18-25 year-old male shopping on a Mon day?; paragraph 104 (  Analysis engine 132 may, for example, ascertain that a certain test promotion variable value (such as 2-for-1 discount) may be more effective than another test promotion variable (such as 25% off) for 32-oz soft drinks if presented as an electronic coupon right before Monday Night Football);

Claims 7,15:
The combination of Montero/Vijay discloses the limitations as shown above.
Montero further discloses:
cleaning the second and third datasets to reduce bias by assigning a weight to each recommendation associated with each recipient included in the first and second treatment groups (see at least paragraph 122 ( weights may be accorded to various consumer responses to allow the analysis engine to assign scores and provide user-interest data for use in formulating follow-up test promotions and/or in formulating the general public promotion) ;

Claims 9, 17:
The combination of Montero/Vijay discloses the limitations as shown above.
Montero further discloses:
wherein the first and second treatment groups collectively represent a subset of the recipients who received messages as part of the digital marketing campaign  (see at least paragraph 69 ( one test promotion may involve 12-oz packages of fancy-cut potato chips with medium salt and a discount of 30% off the regular price. This test promotion may be tested on a purposefully segmented subpopulation of 35-40 years old professionals in the $30,000-$50,000 annual income range. Another test promotion may involve the same 30% discount 12-oz packages of fancy-cut potato chips with medium salt on a different purposefully segmented subpopulation of 35-40 years old professionals in the higher $100,000-$150,000 annual income range); paragraph 35 (there are still remaining issues regarding how to best leverage the promotional testing in order to generate more useful consumer profiles, and subsequently how to match these profiles to future promotions in order to have a more effective promotional campaign); paragraph 147 (o quickly identify the ideal promotional and profile attributes, the user can search based on an overall behavioral mode the marketing program is looking to create);

Claims 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Montero et al, US Pub No: 2017/0148050 A1 in view of Vijay et al, US Pub No: 2015/0381552 A1 in view of Hirsch, US Pub No: 2017/0171580 A1.

Claims 8 and 16:
The combination of Montero/Vijay discloses the limitations as shown above.
The combination of Montero/Vijay does not specifically disclose, but Hirsch however discloses:
wherein a weight is inversely proportional to a number of recommendations associated with each recipient (see at least paragraph 235 (The weighted distance or weighted metric can be inversely proportional to the similarity or affinity between any two points or elements); (For multimedia content recommendation determined by the system processor 128, the closer a distance or metric between subscriber 105 and multimedia content a greater likelihood that a subscriber 105 will like a particular multimedia content); paragraph 139 (individual dimensions within resultant linear, nonlinear, and/or NLM clusters can be weighted to accentuate or diminish the importance of selected features);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Montero/ Vijay including the teaching of classification of the promotion and profile pair using algorithmically trained a supervised learning approach  with the teaching of Hirsch  clustering to determine multimedia content recommendation using inverse proportional multimedia recommendation with the motivation of to find acceptable content that matches multiple viewers as taught by Hirsch over that of Montero/ Vijay.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 18-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Montero, US Pub No: 2017/0148050 A1.

As per claim 18, Montero teaches:
classifying each recipient who adopted a corresponding treatment in a first series of treatments as a member of a first treatment group (i.e. a first model ) (see at least paragraph 69 ( one test promotion may involve 12-oz packages of fancy-cut potato chips with medium salt and a discount of 30% off the regular price. This test promotion may be tested on a purposefully segmented subpopulation of 35-40 years old professionals in the $30,000-$50,000 annual income range) ; 
classifying each recipient who adopted a corresponding treatment in a second series of treatments as a member of a second treatment group (i.e. a first model ) (see at least paragraph 69 ( (Another test promotion may involve the same 30% discount 12-oz packages of fancy-cut potato chips with medium salt on a different purposefully segmented subpopulation of 35-40 years old professionals in the higher $100,000-$150,000 annual income range);
calculating a performance metric for the first treatment group based on behavior of the members of the first treatment group as determined from a first dataset;
calculating a performance metric for the second treatment group based on behavior of the members of the second treatment group as determined from the first dataset;
See at least paragraph 69 (By controlling all variables except for income range, the responses of these two test promotions, if repeated in statistically significant numbers, would likely yield fairly accurate information regarding the relationship between income for 35-40 years old professionals and their actual preference for 12-oz packages of fancy cut potato chips with medium salt); paragraph 38 (a plurality of segment variable value pairs that define a plurality of possible segments for a population of consumers are first identified, as are a plurality of promotion variable value pairs of a promotional design space. The variable value pairs are assembled into a plurality of test promotions by different permutations; paragraph 39 ( the test promotions are administered, and results are collected. Trends between specific segment variable value pairs and promotion variable value pairs that result in statistically relevant shifts in the obtained responses are identified and used to define segments. The defined segments are then matched to promotion types (collected from a promotion repository) based upon likelihood of a positive result. The matching includes generating a performance score model (y) that scores a combine feature set from promotions (Z) and profiles (J) based on performance); paragraph 156 (the system begins the recommendation process by calculating the variable values table for the current promotional structure (step 1430);
storing the first and second performance metrics in a data structure representative of a profile  ( see at least paragraph 63 (The revealed preferences are tracked in individual computer-implemented accounts (which may, for example, be implemented via a record in a centralized database and rendered accessible to the merchant or the consumer via a computer network such as the internet) associated with individual consumers, thereby enabling profile tracking and generation. For example, when a consumer responds, using his smart phone or web browser, to a test promotion that offers 20% off a particular consumer packaged goods (CPG) item, that response is tracked in his individual computer-implemented account); paragraph 159 (FIG. 13, after the test promotions have been thus defined, one or more input profiles are selected (at 1320) for testing in the experimental campaign. This selection is data driven: if a subpopulation is already known to respond well to the promotion based upon previous testing, or if a segment is known to purchase a product due to past purchase history, these broad segments may be selected for refinement in the experimentation. However, where data is lacking or weak, a broader (or even random) subpopulation may be selected for the input segment);


As per claim 19, Montero teaches:
outputting for display a visualization component that includes the first and second performance metrics or information indicative of the first and second performance metrics ( see at least paragraph 20 ( shows an example demand curve 102 for Brand X cookies over some period of time. Two lifts 110 and 114 and one dip 112 in demand curve 102 are shown in the example of Fig.1 Lift 110 shows that the demand for Brand X cookies exceeds the baseline at least during week 2); paragraph 40 (The matches are then classified by a behavioral economic classification, which then may be outputted to a marketer to provide insights into consumer motivations);
  
As per claim 20, Montero teaches:
wherein the first and second treatment groups collectively represent a subset of the series of recipients, and, wherein the profile is associated with a first model, a second model, or the first and second models ( paragraph 159 (FIG. 13, after the test promotions have been thus defined, one or more input profiles are selected (at 1320) for testing in the experimental campaign. This selection is data driven: if a subpopulation is already known to respond well to the promotion based upon previous testing, or if a segment is known to purchase a product due to past purchase history, these broad segments may be selected for refinement in the experimentation. However, where data is lacking or weak, a broader (or even random) subpopulation may be selected for the input segment); paragraph 137 (The classification of the promo and profile pair relies on a multinomial classification that algorithmically assigns a behavioral economic principle. A trained, curated set of principles and their assigned promotion-profile pair are used to train and generate the model following a supervised learning approach such as SVM, multinomial regression or an ensemble approach);
  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bhatia et al, US Pub No: 2012/0310745 A1, teaches system for managing advertisements and promotions. 
Bernard, US Pub No: 2015/0134532 A1 , teaches method and system for creating a control group for campaign measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [M- R 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682